--------------------------------------------------------------------------------


Exhibit 10.1


FREEPORT-McMoRan COPPER & GOLD INC.
DIRECTOR COMPENSATION
(as of May 2009)


Cash Compensation


Each non-management director of Freeport-McMoRan Copper & Gold Inc. receives an
annual fee of $70,000 for serving on the board.  Committee chairs receive an
additional annual fee as follows:  Audit Committee, $20,000; Corporate Personnel
Committee, $15,000; and all other committees, $10,000.  Each committee member,
excluding the chair of each committee, receives an additional annual fee as
follows:  Audit Committee members, $10,000; Corporate Personnel Committee
members, $7,500; and members of other committees, $5,000.


Each non-management director also receives a fee of $1,500 for attending each
board meeting and each committee meeting (for which he or she is a member) and
is reimbursed for reasonable out-of-pocket expenses incurred in attending such
meetings.


Equity-Based Compensation; Deferrals


The 2004 Director Compensation Plan, which was approved by the stockholders at
the 2004 annual meeting, is an equity compensation plan for non-management
directors.  Pursuant to the plan, on June 1st of each year, each non-management
director receives a grant of options to acquire 10,000 shares of our common
stock and 2,000 restricted stock units.  The options are granted at fair market
value on the grant date, vest ratably over the first four anniversaries of the
grant date and expire on the tenth anniversary of the grant date.  The
restricted stock units also vest ratably over the first four anniversaries of
the grant date.


In addition, the plan provides that participants may elect to exchange all or a
portion of their annual fee for an equivalent number of shares of our common
stock on the payment date, based on the fair market value of our common stock on
such date.  The plan further provides that participants may elect to defer all
or a portion of their annual fee and meeting fees, and that such deferred
amounts will accrue interest at a rate equal to the prime commercial lending
rate announced from time to time by JP Morgan Chase (compounded quarterly), and
shall be paid out at such time or times as directed by the participant.


Matching Gifts Program


Our foundation administers a matching gifts program that is available to our
directors, officers, employees, full-time consultants and retirees.  Under the
program, the foundation will match a participant’s gifts to eligible
institutions, including educational institutions, educational associations,
educational funds, cultural institutions, social service community
organizations, hospital organizations and environmental organizations.  The
foundation provides the gifts directly to the institution.  For directors, the
foundation double matches the first $1,000 of donations per year per eligible
institution, and single matches donations above $1,000.  The annual amount of
our matching gifts for any director may not exceed $40,000.


Retirement Plan for Non-Management Directors


We have a retirement plan for the benefit of our current non-management
directors who reach age 65.  In April 2008, the Board amended the plan to freeze
the maximum annual benefit at $40,000, except as provided below, and to
terminate the plan for future directors.  Thus, under the retirement plan, an
eligible director will be entitled to an annual benefit equal to a minimum of
$20,000 and a maximum of $40,000, depending on the number of years the retiree
served as a non-management director for us or our predecessors.  The benefit is
payable from the date of retirement until the retiree’s death.  Each eligible
director who was also a director of Freeport-McMoRan Inc., our former parent,
and who did not retire from that board of directors, will receive upon
retirement from our board an additional annual benefit of $20,000, which is also
payable from the date of retirement until the retiree’s death.  This additional
benefit is not subject to the $40,000 maximum annual benefit described above.



 
 

--------------------------------------------------------------------------------

 
